DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the enclosed fitting of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, the recitation of the “wherein” clause is indefinite because it is unclear what applicant intends.  Claim 1 recites “wherein during a washing process or a rinsing process, the inner barrel contains water, and there is no water between the inner barrel and the outer barrel.”  It is unclear what structure performs the recited function, and without adequate structure for performing the recited function the recitation is merely an intended use operation of the apparatus claim.  Is the water status based on filling and draining operations of the washing machine (i.e. water supply configurations, draining configurations, etc) or is it a function of the structural configuration of the inner barrel?  Applicant is reminded that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)) and “apparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)) (emphasis in original).  Clarification and correction are required.
Re claims 2-5 and 11, it is unclear what is meant by a “level” or “level bracket”.  It appears Applicant’s is referring to a “lever” rather than a “level” since the recited structure appears to function in a pivoting motion to open and close the drainage hole rather than any particular function of leveling, and the claims will be examined accordingly.  However, if Applicant intended to recite a “level” Applicant should clarify what is being leveled and precisely how the leveling occurs.  Clarification and correction is required.  Examiner further notes that if Applicant changes the claimed “level” to “lever”, such changes should also be applied to the specification to provide proper antecedent basis between the claims and specification.
Claim 4 recites the limitation "the push-pull shaft" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 10, it is unclear what is meant by the drain-sealing device and driving device arranged in an “enclosed fitting”.  If the drain-sealing device is enclosed, how does it function as designed? (i.e. how is the drainage operation performed if the device is enclosed?)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016127685 A1 to LV et al. (“LV”; Nat. Stage USPGPUB 2018/0038038 cited as unofficial translation).
Regarding claims 1-5, LV discloses a washing machine comprising:
an outer barrel (outer tub 13);
an inner barrel (inner tub 1), being rotatably arranged in the outer barrel; wherein
during a washing process or a rinsing process, the inner barrel contains water, and there is no water between the inner barrel and the outer barrel (the washing machine of LV is fully capable of the claimed intended use during a washing and/or rinsing process; see also the inner and outer tub configurations of LV as well as ¶ [0041]); and
a drainage hole (see drainage outlet at ¶ [0039], not numbered) is arranged on a bottom of the inner barrel, a drain-sealing device (water sealing cover 8) and a driving device (cam 12) are arranged on the bottom of the inner barrel, the drain-sealing device comprises a sealing part (cover 8) cooperating with the drainage hole to control opening/closing of the drainage hole and a connecting part (lever 3) connected with the driving device;
the sealing part of the drain-sealing device keeps the drainage hole closed during the washing process or the rinsing process, and the drain-sealing device opens the drainage hole under an action of the driving device during a draining or a dehydrating (intended use, see above; note ¶ [0039]-[0041] directed to draining during washing and rinsing),
wherein, the sealing part is a water sealing cover (see cover 8 above), the connecting part comprises a level structure (lever support 6); a resistance arm (3) of the level structure is connected with the water sealing cover (see, e.g., Fig. 2), and a power arm (portion of arm 3 right of lever support 6) of the level structure is connected with the driving device (see, e.g., Fig. 2);
the level structure, under the action of the driving device, drives the water sealing cover to close the drainage hole during the washing process or rinsing process, and to open the drainage hole during the draining or the dehydrating (see operation of sealing cover 8 at ¶ [0043]-[0045]),
wherein, the level structure comprises a level (3) and a level bracket (6), the level bracket is fixed on an outer side of the bottom of the inner barrel, the level is rotatably arranged on the level bracket (see, e.g., Fig. 2);
the driving device is a motor (19), an output end of the motor acts on the power arm of the level (via cam 12) to drive the power arm of the level to move upward and downward, so that the water sealing cover is driven to close the drainage hole during the washing process and rinsing process, and to open the drainage hole during the draining (see operation of the motor opening and closing the sealing cover in ¶ [0069]-[0079]),
wherein, an angle (any angle reads on this recitation including 0) is arranged between the power arm (portion of lever 3 connecting to driving device) and the resistance arm (portion of lever 3 connecting to sealing cover 8) of the level, the motor is a push-pull motor (note pull rod 22 connected to the motor), and an output shaft of the push-pull shaft is connected with the resistance arm of the level (note push-pull shaft 22 connects with the resistance arm of lever 3 via other connecting structure);
wherein, an elastic device (torsion spring 2) is arranged on the level, and acts on the resistance arm of the level to drive the water sealing cover to reset and close the drainage hole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6-9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV in view of US 2015/0354123 to KIM et al. (“KIM”).
Regarding claims 6 and 12-13 LV, supra, discloses the claimed invention including a driving motor to open and close an inner tub drain sealing cover.  LV does not describe the power source details of the driving motor, specifically, use of a wireless charging module or independent battery module for power supply.  However, use of battery supplies for portable electrically driven components in the washing machine art is known.  For instance, KIM teaches a washing machine in which the power supply for a rotatable tub component is a dry-cell battery (see KIM at ¶ [0087]).
Therefore, the position is taken that it would have been obvious at the time of effective filing to substitute one known power source (of LV) for the other (i.e. the battery of KIM) to yield the same and predictable results of providing a power source to a washing machine component.
Regarding claims 7-8, these claims recite features of the wireless charging module of claim 6.  However, since the wireless charging module of claim 6 is recited in the alternative, the features of claim 7-8 are also considered as being recited in the alternative.  Since KIM teaches the claimed independent battery module of claim 6, claims 7-8 are also rejected for reasons of same.
Regarding claims 9 and 14-15, LV discloses various driving device elements on the bottom of the inner barrel and a hermetically arranged motor arranged on the outer barrel connected to the other driving device elements (note said arrangement includes various connected elements between the drain-sealing device and motor which provides an overall arrangement on a bottom of the inner barrel; also note that such motor implicitly teaches a hermetically sealed configuration given the close proximity of water).  LV does not expressly disclose the motor arranged on the outer wall of the bottom of the inner barrel.
The position is taken that it would have been obvious at the time of effective filing to merely rearrange the driving device motor of LV onto the outer wall of the bottom of the inner barrel to achieve the same and predictable results of providing a driving motor to operate the drainage seal cover, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV.
Regarding claim 10 LV, supra, discloses the claimed invention including the drain-sealing device and driving device arranged on the bottom of the inner barrel.  LV does not expressly disclose the drain-sealing device and driving device arranged in an enclosed fitting.  However, it is common knowledge in the art to enclose components in a washing machine to prevent water damage, particularly electrical components such as motors.  Therefore, the position is taken that taking into consideration the general knowledge and skill of one having ordinary skill in the art, it would have been prima facie obvious to provide an enclosed fitting to protect the devices from water damage.
Regarding claim 11, LV discloses structure of the lever that is readable on a power arm and resistance arm but does not disclose an angle between the two that is larger than or equal to 90o.  However, this is considered to be a mere optimization of the range for rotating the valve, which would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention, predictably affecting the degree to which the drain opening is obstructed by the valve body. MPEP 2144.05 (Il) — Routine Optimization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711